DISMISS and Opinion Filed January 12, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01008-CV

                      DANIELLE MARSHALL, Appellant
                                 V.
                      MATTHEW MARSHALL, Appellee

               On Appeal from the 301st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-20-15529

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      The filing fee, docketing statement, and clerk’s record in this case have not

been filed. By postcard dated November 19, 2021, we notified appellant the $205

filing fee was due. We directed appellant to remit the filing fee within ten days and

expressly cautioned appellant that failure to do so would result in dismissal of the

appeal. Also by postcard dated November 19, 2021, we informed appellant the

docketing statement in this case was due. We cautioned appellant that failure to file

the docketing statement within ten days might result in the dismissal of this appeal

without further notice. By letter dated December 14, 2021, we informed appellant

the clerk’s record had not been filed because appellant had not paid for the clerk’s
record. We directed appellant to provide, within ten days, verification that she (1)

had either paid for or made arrangements to pay for the record, or (2) is entitled to

proceed without payment of costs. We cautioned appellant that failure to do so

would result in the dismissal of this appeal without further notice. To date, appellant

has not paid the filing fee, filed the docketing statement, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this

appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE

211008F.P05




                                         –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DANIELLE MARSHALL, Appellant                 On Appeal from the 301st Judicial
                                             District Court, Dallas County, Texas
No. 05-21-01008-CV          V.               Trial Court Cause No. DF-20-15529.
                                             Opinion delivered by Chief Justice
MATTHEW MARSHALL, Appellee                   Burns. Justices Molberg and
                                             Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered January 12, 2022




                                       –3–